DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 With regards to claims 7, 8 and 12, applicant recites “RF signals”.  How do these RF signals relate to the RF signals disclosed in claim 2; lines 7
 With regard to claim 10, applicant recites “connectors” in line 2.  How do these connectors relate the connectors disclosed in line 2 of claim 9? 
  With regard to claim 11, applicant recites “an RF switch” in line 4.  How does this RF switch relate the RF switch disclosed in line 12 of claim 2?
Claims 12 and 13 recites the limitation “the headend” in line 1 of claim 12 and line 2 of claim 13.  There is insufficient antecedent basis for this limitation in the claim.

In light of the 35 U.S.C 112 rejection, the claims are rejected as best understood by examiner.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-8, 10, 14 and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spriester et al US Patent 5,850,165.
	Spriester et al discloses a non- interruptable  tap comprising: assemblies 68 and 70 constructed from a non-magnetic metal material   for interconnection with an upstream line 25 and a downstream line 27;the lines  transporting RF signals ( frequency  range of  0 to 550 Mhz)  and AC power signal(60 Hz);the assemblies enclosing coupler 64, plate (bridge ) 60 and splitter  circuitry 66; the splitter circuitry  66  for servicing terminals 30-36;the plate 60 for passing ac power signals between the upstream and downstream lines; and, the splitter circuitry  for passing only RF  signals between the upstream and downstream lines; wherein an switch 47  is for passing only RF signals between the upstream and downstream lines when the splitter circuitry are disconnected.   (Per claim 1) 
 	Spriester et al discloses a non- interruptable  tap comprising: assemblies 68 and 70 constructed from a non-magnetic metal material   for interconnection with an upstream line 25 and a downstream line 27;the lines  transporting RF 
 	With regards to claim 3, the tap further comprises a protrusion 78, and the protrusion moving in response to the splitter circuitry (column 4; lines 5-22) 
   With regards to claim 4, receptacles 44R and 46 R  for electrically connecting the splitter  circuitry  and the choke and directional coupler; the  switch in a first state when the receptacles are mated; and, the switch in a second state when the receptacles are not mated. 
   With regards to claim 5, receptacles 44R and 46R for electrically connecting the splitter circuitry  and choke and  directional coupler ; and, wherein moving the splitter  circuitry  direction that disconnects the splitter  circuitry  from the lines changes the state of the  switch.
  With regards to claim 6, the splitter circuitry toward the line in a direction that connects the splitter circuitry and the line changes the state of the switch.

 With regards to claim 8, the splitter circuitry do not pass RF signals when the switch is closed.
  With regard to claim 10, the switch employs plural contacts for closing a circuit between receptacles used to interconnect the splitter circuitry and the lines.
   With regards to claim 15, receptacles  44R  and 46R  for interconnecting the directional coupler with the splitter circuitry ; and, the directional coupler separable from the tap when  receptacles are separated. 

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 8, 2022
keg
/Stephen E. Jones/Primary Examiner, Art Unit 2843